Citation Nr: 1621515	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 27, 2015, and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD); anxiety disorder. 
 
2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1967 and from December 1990 to July 1991. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for anxiety disorder; PTSD, with an evaluation of 10 percent effective April 12, 2007, the date of service connection.

When this case was most recently before the Board in March 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

Subsequently, in an October 2015 Supplemental Statement of the Case (SSOC), an evaluation of 30 percent was assigned from August 27, 2015.  This did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of entitlement to TDIU, the Board notes that in its prior action, it directed that the Veteran be provided a VA examination and the examiner include a medical opinion concerning whether the service-connected anxiety disorder; PTSD, singly, or in concert with his other service-connected disabilities precluded the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience. 

The Veteran was afforded a VA examination in August 2015 to address the severity of his PTSD; anxiety disorder, and although the VA examiner stated that the Veteran had a rather successful history of employment prior to his retirement, he did not address the employment question posed by the Board.  Accordingly, because the examination and resulting report does not comply with the terms of the Board's prior remand, the Board finds that the matter must again be remanded.  Stegall v. West, 11 Vet. App. 268, 270 (1998).

As the TDIU claim needs additional development to address the occupational impairment from his service-connected PTSD; anxiety disorder, the Board finds that the issue of an increased rating is intertwined with the TDIU issue as the schedular rating criteria applicable to psychiatric disabilities specifically contemplate occupational impairment.  Accordingly, the Board finds that the matter of entitlement to an increased rating must be deferred until the additional development with respect to the issue of TDIU is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the Board notes that the representative stated in an April 2016 brief that VA failed to send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to contact former employers.  The Veteran subsequently submitted a VA Form 21-8940 in April 2016, listing his employment with the U.S. Postal Service.  As such, the Board finds that employment records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all required notification and development actions with respect to the issue of entitlement to TDIU are fully complied with and satisfied.
 
2.  The AOJ should undertake appropriate development to obtain employment records from the Veteran's last employer, the U.S. Postal Service, to include job description as well as his performance reports.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record. 

3.  Arrange for the Veteran to undergo appropriate VA examination to determine the functional impairments related to his service-connected disabilities.  The entire electronic record must be made available to the individual designated to examine the Veteran.

The examiner is requested to describe the functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  In particular, the examiner should provide comment as to functional effects on the Veteran's ability to perform the physical acts required for gainful employment in a labor and sedentary capacity as well as any functional impairment attributable to the use of medications for the service-connected disabilities.
 
4.  After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

